Exhibit 10.1

 

EXECUTION VERSION

 

 

AMENDMENT NO. 12 TO

THIRD AMENDED AND RESTATED RECEIVABLES PURCHASE AGREEMENT

 

AND

 

AMENDMENT NO. 7 TO

THIRD AMENDED AND RESTATED PURCHASE AND CONTRIBUTION AGREEMENT

 

THIS AMENDMENT NO. 12 TO THIRD AMENDED AND RESTATED RECEIVABLES PURCHASE
AGREEMENT AND AMENDMENT NO. 7 TO THIRD AMENDED AND RESTATED PURCHASE AND
CONTRIBUTION AGREEMENT (this “Agreement”) is dated and is effective as of
June 26, 2020, and is entered into by and among UNITED RENTALS (NORTH
AMERICA), INC., a Delaware corporation (the “Originator”), UNITED RENTALS
RECEIVABLES LLC II, a Delaware limited liability company (the “Seller”), UNITED
RENTALS, INC., a Delaware corporation (the “Collection Agent”), LIBERTY STREET
FUNDING LLC, a Delaware limited liability company (“Liberty”), and GOTHAM
FUNDING CORPORATION, a Delaware corporation (“Gotham”, and together with
Liberty, the “Purchasers”), THE BANK OF NOVA SCOTIA (“Scotia Capital”), as a
Bank (as defined in the Purchase Agreement referred to below), as administrative
agent (the “Administrative Agent”) for the Investors and the Banks (as such
terms are defined in the Purchase Agreement referred to below) and as purchaser
agent for Liberty (the “Liberty Purchaser Agent”), PNC BANK, NATIONAL
ASSOCIATION (“PNC”), as a Bank and as purchaser agent for itself (the “PNC
Purchaser Agent”), MUFG BANK, LTD. (“MUFG”), as a Bank and as purchaser agent
for Gotham (the “Gotham Purchaser Agent”), TRUIST BANK, successor by merger to
SunTrust Bank (“Truist”), as a Bank and as purchaser agent for itself (the
“Truist Purchaser Agent”), and THE TORONTO-DOMINION BANK (“TD”), as a Bank and
as purchaser agent for itself (the “TD Purchaser Agent”, and together with the
Liberty Purchaser Agent, the PNC Purchaser Agent, the Gotham Purchaser Agent and
the Truist Purchaser Agent, the “Purchaser Agents”). Capitalized terms used and
not otherwise defined herein are used as defined in the Purchase Agreement (as
defined below).

 

RECITALS

 

WHEREAS, the Seller, the Collection Agent, the Purchasers, the Purchaser Agents,
the Banks and the Administrative Agent are parties to that certain Third Amended
and Restated Receivables Purchase Agreement dated as of September 24, 2012 (as
amended, supplemented or otherwise modified, the “Purchase Agreement”);

 

WHEREAS, the Originator, the Collection Agent and the Seller are parties to that
certain Third Amended and Restated Purchase and Contribution Agreement dated as
of September 24, 2012 (as amended, supplemented or otherwise modified, the
“Contribution Agreement”);

 

WHEREAS, pursuant to Section 7.01 of the Purchase Agreement, the parties wish to
(i) extend the Facility Termination Date under the Purchase Agreement,
(ii) decrease the Purchase Limit and (iii) make certain other amendments to the
Purchase Agreement, all as hereinafter set forth; and

 



1

 

 

WHEREAS, pursuant to Section 9.01 of the Contribution Agreement, the parties
wish to reflect name changes with respect to certain of the Banks and Purchaser
Agents.

 

NOW, THEREFORE, the parties agree as follows:

 

Section 1.              Decrease in Purchase Limit and Bank Commitments;
Adjustment of Bank Commitments and Percentages. As of the Effective Date (as
defined below):

 

(a)           Pursuant to and in accordance with the Purchase Agreement, the
Purchase Limit is hereby decreased by $175,000,000 and the definition of
“Purchase Limit” contained in Exhibit I to the Purchase Agreement is hereby
amended by deleting the dollar figure “$975,000,000” contained therein and
replacing it with the dollar figure “$800,000,000”. In accordance with
Section 7.01 of the Purchase Agreement, each of the Seller, the Administrative
Agent, the Banks, and the Purchaser Agents consents to such amendment.

 

(b)           In connection with the decrease in the Purchase Limit, the Seller
desires to cause (v) Scotia Capital to decrease its Bank Commitment by
$67,500,000, (w) PNC to decrease its Bank Commitment by $22,500,000, (x) MUFG to
decrease its Bank Commitment by $25,000,000, (y) Truist to decrease its Bank
Commitment by $22,500,000 and (z) TD to decrease its Bank Commitment by
$37,500,000, and each of Scotia Capital, PNC, MUFG, Truist and TD agrees to such
decrease in its respective Bank Commitment. Each of the Purchasers, the
Purchaser Agents and the Administrative Agent hereby consents to such decrease
in the respective Bank Commitment of each of Scotia Capital, PNC, MUFG, Truist
and TD.

 

(c)           Upon the effectiveness of the Bank Commitment decreases in
Section 1(b), the Bank Commitment of each of the Banks shall be as follows (and
each Bank’s Percentage shall be that percentage determined pursuant to the
Purchase Agreement):

 

Bank  Bank Commitment  Truist  $102,500,000  MUFG  $115,000,000  PNC 
$102,500,000  TD  $172,500,000  Scotia Capital  $307,500,000  TOTAL 
$800,000,000.00 

 

(d)           In connection with the foregoing adjustments of the Bank
Commitments and the resulting adjustments to each Bank’s Percentage, the
applicable Banks (or related Purchasers) whose Percentage has decreased shall
transfer a Receivable Interest or Receivable Interests to each of the applicable
Banks (or related Purchasers) whose Percentage has increased, as applicable, in
exchange for an aggregate cash payment from each such Person in an amount equal
to the aggregate Capital of such Receivable Interests so transferred to such
Person, so that after giving effect to such transfers of Receivable Interests
and such cash payments, each applicable Investor shall hold aggregate
outstanding Capital equal to such Investor’s ratable share of the aggregate
outstanding Capital of all Investors as of such time (based on the applicable
Bank’s Percentage, as so adjusted). The Seller hereby consents to the foregoing
transfers of Receivable Interests. Each of the Seller, the Purchaser Agents and
the Administrative Agent hereby acknowledges and agrees that this Agreement
constitutes notice to it by the relevant transferors of the transfer of
Receivable Interests pursuant to this Section 1(d).

 



2

 

 

Section 2.             Amendments to the Purchase Agreement. Effective as of the
Effective Date, immediately after giving effect to the actions contemplated by
Section 1 hereof, the Purchase Agreement is hereby amended to incorporate the
changes shown on the marked pages attached hereto as Annex A.

 

Section 3.               Effectiveness of this Agreement. This Agreement shall
become effective as of the date hereof (the “Effective Date”) at such time as:

 

(a)       executed counterparts of this Agreement have been delivered by each
party hereto to the other parties hereto;

 

(b)       each Purchaser Agent shall have received payment of a one-time upfront
fee in an amount equal to 7.5 basis points on the amount of its related Bank’s
Bank Commitment after giving effect to the decrease of Bank Commitments
contemplated by Section 1;

 

(c)       in the event that the aggregate Capital of all Receivable Interests in
effect immediately prior to the decrease of the Purchase Limit contemplated by
Section 1 is greater than $800,000,000, the Seller shall have caused such
aggregate Capital to be reduced to $800,000,000 or less;

 

(d)       the Administrative Agent shall have received an opinion, in form and
substance reasonably satisfactory to the Administrative Agent, from Sullivan &
Cromwell LLP, with respect to true sale and non-consolidation matters after
giving effect to this Agreement and the transactions contemplated hereby; and

 

(e)       the Administrative Agent and the Purchaser Agents shall have received,
in form and substance reasonably satisfactory to the Administrative Agent and
each Purchaser Agent, a certificate of the Secretary or Assistant Secretary of
the Seller certifying copies of the resolutions of the Board of Directors of the
Seller approving this Agreement and the transactions contemplated hereby.

 

Section 4.               Representations and Warranties. The Originator, the
Seller and the Collection Agent represent and warrant as follows:

 

(a)       The execution, delivery and performance by the Originator, the
Collection Agent and the Seller of this Agreement (i) are within its corporate
or limited liability company powers, as applicable, (ii) have been duly
authorized by all necessary corporate or limited liability company action, as
applicable, and (iii) do not contravene (1) its charter, by-laws or limited
liability company agreement, as applicable, (2) any law, rule or regulation
applicable to it or (3) any contractual restriction binding on it or its
property, in each case under clauses (2) or (3) where such contravention would
reasonably be expected to have a material adverse effect on the collectability
of any Pool Receivable, on the Originator, on the Seller or on the performance
by the Collection Agent of its obligations under the Contribution Agreement or
the Purchase Agreement. This Agreement has been duly executed and delivered by
the Originator, the Seller and the Collection Agent.

 



3

 

 

(b)       No authorization or approval or other action by, and no notice to or
filing with, any governmental authority or regulatory body is required for the
due execution, delivery and performance by the Originator, the Seller or the
Collection Agent of this Agreement or any other document to be delivered by the
Originator, the Seller or the Collection Agent hereunder other than those
already obtained; provided that the right of any assignee of a Receivable the
obligor of which is a Government Obligor to enforce such Receivable directly
against such obligor may be restricted by the Federal Assignment of Claims Act
or any similar applicable law to the extent the Originator or the Seller shall
not have complied with the applicable provisions of any such law in connection
with the assignment or subsequent reassignment of any such Receivable.

 

(c)       This Agreement constitutes the legal, valid and binding obligation of
the Originator, the Seller and the Collection Agent, enforceable against the
Originator, the Seller and the Collection Agent in accordance with its terms
subject to bankruptcy, insolvency, reorganization, moratorium and other similar
laws affecting creditors’ rights generally and general principles of equity
(regardless of whether such enforceability is considered in a proceeding in
equity or at law).

 

(d)       The representations and warranties contained in (i) Section 4.01 of
the Contribution Agreement (with respect to the Originator), (ii) Exhibit III to
the Purchase Agreement (with respect to the Seller) and (iii) Section 4.08 of
the Purchase Agreement (with respect to the Collection Agent) are correct in all
material respects (except for those representations and warranties that are
conditioned by materiality, material adverse effect or a similar qualification,
which shall be correct in all respects) on and as of the date hereof as though
made on and as of the date hereof, except to the extent such representations and
warranties specifically relate to an earlier date, in which case such
representations and warranties shall have been correct in all material respects
(except for those representations and warranties that are conditioned by
materiality, material adverse effect or a similar qualification, which shall
have been correct in all respects) on and as of such earlier date.

 

(e)        No event has occurred and is continuing, or would result from the
transactions contemplated hereby, that constitutes an Event of Termination or an
Incipient Event of Termination.

 

Section 5.              Amendment to Fee Letters. The Seller and each of the
Banks hereby agrees that, upon the effectiveness of the amendments to the
Purchase Agreement contemplated by Section 2 above, (x) the percentage “0.75%”
in Section 1 of each Fee Letter utilized in the calculation of the Program Fee
(as defined in each Fee Letter) is amended to be (1) with respect to each Fee
Letter as to which the related Purchaser Agent has a Purchaser party to the
Purchase Agreement, “1.25%” and (2) with respect to each Fee Letter as to which
the related Purchaser Agent does not have a Purchaser party to the Purchase
Agreement, “1.30%”, (y) the percentage “0.35%” in Section 2 of each Fee Letter
utilized in the calculation of the Commitment Fee (as defined in each Fee
Letter) is amended to be “0.40%” and (z) the percentage “1.25%” in the paragraph
of each Fee Letter mentioning the “Assignee Rate” is amended to be “1.30%”.

 



4

 

 

Section 6.               Purchase Agreement, Contribution Agreement and Fee
Letters in Full Force and Effect as Amended.

 

(a)       In connection with the extension of the Facility Termination Date
under the Purchase Agreement, the Originator acknowledges that the Facility
Termination Date under the Contribution Agreement shall accordingly be extended
pursuant to clause (a) of the definition of “Facility Termination Date”
contained therein. The respective parties hereto acknowledge and agree that each
reference in the Contribution Agreement (including any schedules and exhibits
thereto) to (x) “The Bank of Tokyo-Mitsubishi UFJ, Ltd.” or “BTMU” or words to
that effect is hereby replaced in its entirety with a reference to “MUFG Bank,
Ltd.” or “MUFG”, mutatis mutandis, and (y) “SunTrust Bank” or “ST” or words to
that effect is hereby replaced in its entirety with a reference to “Truist Bank”
or “Truist”, mutatis mutandis. All of the provisions of the Purchase Agreement,
the Contribution Agreement and the Fee Letters, each as amended hereby, and all
of the provisions of all other documentation required to be delivered with
respect thereto shall remain in full force and effect and are ratified and
confirmed in all respects.

 

(b)       The respective parties hereto agree to be bound by the terms and
conditions of the Purchase Agreement, the Contribution Agreement and the Fee
Letters, each as amended hereby, as applicable, as though such terms and
conditions were set forth herein.

 

(c)       This Agreement may not be amended or otherwise modified except as
provided in the Purchase Agreement or the Contribution Agreement, as applicable.

 

(d)       This Agreement shall constitute a Transaction Document under both the
Purchase Agreement and the Contribution Agreement.

 

Section 7.               Reference in Other Documents; Affirmation of
Performance Undertaking Agreement.

 

(a)       On and from the date hereof, references to the Purchase Agreement in
any agreement or document (including without limitation the Purchase Agreement)
shall be deemed to include a reference to the Purchase Agreement, as amended
hereby, whether or not reference is made to this Agreement. On and from the date
hereof, references to the Contribution Agreement in any agreement or document
(including without limitation the Contribution Agreement) shall be deemed to
include a reference to the Contribution Agreement, as amended hereby, whether or
not reference is made to this Agreement.

 

(b)       United Rentals, Inc. hereby consents to this Agreement and hereby
affirms and agrees that the Performance Undertaking Agreement is, and shall
continue to be, in full force and effect and is hereby ratified and affirmed in
all respects. Upon and at all times after the effectiveness of this Agreement,
each reference in the Performance Undertaking Agreement to (i) the “Receivables
Purchase Agreement”, “thereunder”, “thereof” or words of like import shall mean
and be a reference to the Purchase Agreement as amended by this Agreement, and
as hereafter amended or restated, and (ii) the “Purchase Agreement”,
“thereunder”, “thereof” or words of like import shall mean and be a reference to
the Contribution Agreement as amended by this Agreement, and as hereafter
amended or restated.

 

Section8.             Costs and Expenses.

 

The Seller agrees to pay on demand all reasonable and documented costs and
expenses in connection with the drafting, negotiation, revision, execution and
delivery of this Agreement and the other documents and agreements to be
delivered hereunder and thereunder, including, without limitation, the
reasonable and documented fees and out-of-pocket expenses of one firm of primary
counsel for the Administrative Agent and the Purchaser Agents, the Purchasers
and the Banks.

 

Section9.             Counterparts.

 

This Agreement may be executed in any number of counterparts and by different
parties hereto in separate counterparts, each of which when so executed shall be
deemed to be an original and all of which when taken together shall constitute
one and the same agreement. Delivery of an executed counterpart of a signature
page to this Agreement by facsimile or by electronic mail in portable document
format (.pdf) shall be effective as delivery of a manually executed counterpart
of this Agreement.

 

Section10.           Headings.

 

The descriptive headings of the various sections of this Agreement are inserted
for convenience of reference only and shall not be deemed to affect the meaning
or construction of any of the provisions hereof.

 

Section11.           Governing Laws.

 

This Agreement and the rights and obligations of the parties under this
Agreement shall be governed by, and construed in accordance with, the laws of
the state of New York (without giving effect to the conflict of laws principles
thereof, other than Section 5-1401 of the New York General Obligations Law,
which shall apply hereto).

 

The remainder of this page is intentionally left blank.

 



5

 

 

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed by
their respective officers thereunto duly authorized, as of the date first above
written.

 



ORIGINATOR:UNITED RENTALS (NORTH AMERICA), INC.    By: /s/ Colin Fox    Name:
Colin Fox    Title: Assistant Treasurer

 



SELLER:UNITED RENTALS RECEIVABLES LLC II    By: /s/ Colin Fox    Name: Colin Fox
   Title: Assistant Treasurer

 



COLLECTION AGENT:UNITED RENTALS, INC.    By: /s/ Colin Fox    Name: Colin Fox   
Title: Assistant Treasurer

 



SOLELY FOR PURPOSES OF SECTION 7(b):UNITED RENTALS, INC.    By: /s/ Colin Fox   
Name: Colin Fox    Title: Assistant Treasurer

 

Signature Page
AMENDMENT NO. 12 to RPA and AMENDMENT NO. 7 TO PCA

 





 



 

ADMINISTRATIVE AGENT:THE BANK OF NOVA SCOTIA    By: /s/ Doug Noe    Name: Doug
Noe    Title: Managing Director

 



PURCHASER:LIBERTY STREET FUNDING LLC    By: /s/ Kevin J. Corrigan    Name: Kevin
J. Corrigan    Title: Vice President

 



PURCHASER AGENT:THE BANK OF NOVA SCOTIA    By: /s/ Doug Noe    Name: Doug Noe   
Title: Managing Director

 



BANK:THE BANK OF NOVA SCOTIA    By:  /s/ Doug Noe    Name: Doug Noe    Title:
Managing Director

 

Signature Page
AMENDMENT NO. 12 to RPA and AMENDMENT NO. 7 TO PCA

 





 

 



PURCHASER AGENT:PNC BANK, NATIONAL ASSOCIATION    By: /s/ Christopher Blaney   
Name: Christopher Blaney    Title: Senior Vice President

 



BANK:PNC BANK, NATIONAL ASSOCIATION    By: /s/ Christopher Blaney    Name:
Christopher Blaney    Title: Senior Vice President

 

Signature Page
AMENDMENT NO. 12 to RPA and AMENDMENT NO. 7 TO PCA

 





 

 



PURCHASER:GOTHAM FUNDING CORPORATION    By: /s/ Kevin J. Corrigan    Name: Kevin
J. Corrigan    Title: Vice President

 



PURCHASER AGENT:MUFG BANK, LTD.    By: /s/ Eric Williams    Name: Eric Williams
   Title: Managing Director

 



BANK:MUFG BANK, LTD.    By: /s/ Eric Williams    Name: Eric Williams    Title:
Managing Director

 

Signature Page
AMENDMENT NO. 12 to RPA and AMENDMENT NO. 7 TO PCA

 





 

 



PURCHASER AGENT:TRUIST BANK    By: /s/ Jason Meyer    Name: Jason Meyer   
Title: Managing Director

 



BANK:TRUIST BANK    By: /s/ Jason Meyer    Name: Jason Meyer    Title: Managing
Director

 

Signature Page
AMENDMENT NO. 12 to RPA and AMENDMENT NO. 7 TO PCA

 





 

 



PURCHASER AGENT:THE TORONTO-DOMINION BANK    By: /s/ Jamie Giles    Name: Jamie
Giles    Title: Managing Director

 



BANK:THE TORONTO-DOMINION BANK    By: /s/ Jamie Giles    Name: Jamie Giles   
Title: Managing Director

 

Signature Page
AMENDMENT NO. 12 to RPA and AMENDMENT NO. 7 TO PCA

 







 

 

ANNEX A

 

CHANGED PAGES TO PURCHASE AGREEMENT

 

See Attached

 





 

 

CONFORMED COPY INCORPORATING

AMENDMENT NO. 1112 EFFECTIVE AS OF APRIL 27, JUNE 26, 2020

 

THIRD AMENDED AND RESTATED RECEIVABLES PURCHASE AGREEMENT

 

Dated as of September 24, 2012

 

Among

 

UNITED RENTALS RECEIVABLES LLC II,

as Seller,

 

UNITED RENTALS, INC.,
as Collection Agent,

 

LIBERTY STREET FUNDING LLC,
as a Purchaser,

 

GOTHAM FUNDING CORPORATION,
as a Purchaser,

 

THE BANK OF NOVA SCOTIA,

as Purchaser Agent for Liberty, as Administrative Agent and as a Bank,

 

PNC BANK, NATIONAL ASSOCIATION,
as Purchaser Agent for itself and as a Bank,

 

MUFG BANK, LTD.,

as Purchaser Agent for Gotham and as a Bank,

 

SUNTRUSTTRUIST BANK,

as Purchaser Agent for itself and as a Bank,

 

and

 

THE TORONTO-DOMINION BANK,
as Purchaser Agent for itself and as a Bank

 





 

 

THIRD AMENDED AND RESTATED RECEIVABLES PURCHASE AGREEMENT

 

Dated as of September 24, 2012

 

UNITED RENTALS RECEIVABLES LLC II, a Delaware limited liability company (the
“Seller”), UNITED RENTALS, INC., a Delaware corporation (the “Collection
Agent”), LIBERTY STREET FUNDING LLC (“Liberty”), a Delaware limited liability
company, GOTHAM FUNDING CORPORATION (“Gotham”), a Delaware corporation (each of
Liberty and Gotham, a “Purchaser”, and together the “Purchasers”), THE BANK OF
NOVA SCOTIA (“Scotia Capital”), as a Bank, as administrative agent (the
“Administrative Agent”) for the Investors and the Banks (as defined herein) and
as purchaser agent for Liberty (the “Liberty Purchaser Agent”), PNC BANK,
NATIONAL ASSOCIATION (“PNC”), as a Bank and as purchaser agent for itself (the
“PNC Purchaser Agent”), MUFG BANK, LTD. (“MUFG”), as a Bank and as purchaser
agent for Gotham (the “Gotham Purchaser Agent”), SUNTRUSTTruist BANK
(“STTruist”), as a Bank and as purchaser agent for itself (the “STTruist
Purchaser Agent”), and THE TORONTO-DOMINION BANK (“TD”), as a Bank and as
purchaser agent for itself (the “TD Purchaser Agent”, and together with the
Liberty Purchaser Agent, the PNC Purchaser Agent, the Gotham Purchaser Agent and
the STTruist Purchaser Agent, the “Purchaser Agents”), agree as follows:

 

PRELIMINARY STATEMENTS

 

Certain terms that are capitalized and used throughout this Agreement are
defined in Exhibit I to this Agreement. Capitalized terms not defined herein are
used as defined in the Purchase Agreement or, if not defined in the Purchase
Agreement, the Credit Agreement. References in the Exhibits to the “Agreement”
refer to this Agreement, as amended, modified or supplemented from time to time.
All interest rate and yield determinations referenced herein shall be expressed
as a decimal and rounded, if necessary, to the nearest one hundredth of a
percentage point in the manner set forth herein (as applicable).

 

The Seller has acquired, and may continue to acquire, Receivables and Related
Security from the Originator, either by purchase or by contribution to the
capital of the Seller, in accordance with the terms of the Purchase Agreement.
The Seller is prepared to sell undivided fractional ownership interests
(referred to herein as “Receivable Interests”) in the Pool Receivables. The
Purchasers may, in their sole discretion, purchase such Receivable Interests in
the Pool Receivables, and the Banks are prepared to purchase such Receivable
Interests in the Pool Receivables, in each case on the terms set forth herein.

 

Certain parties hereto previously entered into that certain Second Amended and
Restated Receivables Purchase Agreement, dated as of September 28, 2011, as
amended by that certain Assignment and Acceptance and Amendment Agreement, dated
as of December 23, 2011 and as further amended and supplemented as of February
2, 2012, May 18, 2012 and September 24, 2012 (the “Existing Agreement”).

 

The parties hereto now desire to amend and restate the Existing Agreement in its
entirety as set forth herein and with effect from the date first set forth
above. Accordingly, the parties agree as follows:

 





 

 

except with respect to any purchase being made by STTruist PNC or TD (in their
respective capacities as a Bank), the desired duration of the initial Fixed
Period for each such Receivable Interest in the Pool Receivables. Each Purchaser
Agent which has a related Purchaser shall promptly thereafter (but in no event
later than 11:00 a.m. (New York City time) on the proposed date of purchase)
notify the Seller and the Administrative Agent whether such respective Purchaser
has determined to make a purchase and, if so, whether all of the terms specified
by the Seller are acceptable to such Purchaser and the yield with respect to
such purchase and the amount of interest that will be due for the related
Settlement Period. If (a) a Purchaser has determined not to make a proposed
purchase, or (b) a Purchaser Agent does not have a related Purchaser, the
respective Purchaser Agent shall promptly send notice of the proposed purchase
to all of the Related Banks of such Purchaser Agent concurrently specifying the
date of such purchase, each such Bank’s Percentage multiplied by the aggregate
amount of Capital of the Receivable Interests in the Pool Receivables being
purchased, and, except with respect to any purchase being made by STTruist, PNC
or TD (in their respective capacities as a Bank), the Assignee Rate for the
Fixed Period for such Receivable Interest in the Pool Receivables and the
duration of the Fixed Period for such Receivable Interest in the Pool
Receivables. The Seller shall indemnify the Purchasers and the Banks against any
loss or expense incurred by the Purchasers and/or the Banks, either directly or
indirectly, as a result of any failure by the Seller to complete such transfer,
including, without limitation, any loss or expense incurred by the Purchasers
and/or the Banks by reason of the liquidation or reemployment of funds acquired
by the Purchasers or the Banks (including, without limitation, funds obtained by
issuing notes, obtaining deposits as loans from third parties and reemployment
of funds) to fund such transfer.

 

(b)               On the date of each such purchase of a Receivable Interest in
the Pool Receivables, each Purchaser or the Banks, as the case may be, in each
case other than any Delaying Bank with respect to such purchase and such
Delaying Bank’s related Purchasers, shall, upon satisfaction of the applicable
conditions set forth in Exhibit II hereto, make available to the Seller by wire
transfer in U.S. dollars in same day funds, to the account designated by the
Seller, no later than 3:00 p.m. (New York City time) an amount equal to each
such Purchaser’s or Bank’s ratable share (based on the applicable Bank’s
Percentage) of the initial Capital of such Receivable Interest in the Pool
Receivables. A Delaying Bank may not object to its funding obligation of Delayed
Funds under Section 1.02(e)(vi) on the basis of the failure of the Seller to
satisfy the conditions precedent set forth in Exhibit II hereto unless such
Delaying Bank has delivered a written notice to the Administrative Agent and the
Seller expressing its objections to the proposed purchase on or prior to the
Original Date of such purchase applicable to Non-Delaying Banks.

 

(c)               Effective on the date of each purchase pursuant to this
Section 1.02 and each reinvestment pursuant to Section 1.04, the Seller hereby
sells and assigns to the Administrative Agent, for the benefit of the parties
making such purchase, an undivided percentage ownership interest, to the extent
of the Receivable Interests then being purchased, in each Pool Receivable then
existing and in the Related Security and Collections with respect to, and other
proceeds of, such Pool Receivable and Related Security.

 

(d)               Notwithstanding the foregoing, a Bank shall not be obligated
to make purchases under this Section 1.02 at any time in an amount that would
exceed the Bank Agreement as are delegated to such Purchaser Agent by the terms
hereof, together with such powers as are reasonably incidental thereto.

 



3

 

 

(b)               PNC, and each Bank or other Person that has entered into an
Assignment and Acceptance and has agreed in such Assignment and Acceptance that
PNC shall act as its Purchaser Agent, has appointed PNC as its Purchaser Agent
to take such action as agent on its behalf and to exercise such powers under
this Agreement as are delegated to such Purchaser Agent by the terms hereof,
together with such powers as are reasonably incidental thereto.

 

(c)                Gotham, MUFG, and each Bank or other Person that has entered
into an Assignment and Acceptance and has agreed in such Assignment and
Acceptance that MUFG shall act as its Purchaser Agent, has appointed MUFG as its
Purchaser Agent to take such action as agent on its behalf and to exercise such
powers under this Agreement as are delegated to such Purchaser Agent by the
terms hereof, together with such powers as are reasonably incidental thereto.

 

(d)               STTruist and each Bank or other Person that has entered into
an Assignment and Acceptance and has agreed in such Assignment and Acceptance
that STTruist shall act as its Purchaser Agent, has appointed STTruist as its
Purchaser Agent to take such action as agent on its behalf and to exercise such
powers under this Agreement as are delegated to such Purchaser Agent by the
terms hereof, together with such powers as are reasonably incidental thereto.

 

(e)                TD and each Bank or other Person that has entered into an
Assignment and Acceptance and has agreed in such Assignment and Acceptance that
TD shall act as its Purchaser Agent, has appointed TD as its Purchaser Agent to
take such action as agent on its behalf and to exercise such powers under this
Agreement as are delegated to such Purchaser Agent by the terms hereof, together
with such powers as are reasonably incidental thereto.

 

As to any matters not expressly provided for by this Agreement (including,
without limitation, enforcement of this Agreement), a Purchaser Agent shall not
be required to exercise any discretion or take any action, but shall be required
to act or to refrain from acting (and shall be fully protected in so acting or
refraining from acting) upon the instructions of the majority of its Related
Banks, and such instructions shall be binding upon all of its related Investors
and Banks; provided, however, that such Purchaser Agent shall not be required to
take any action which exposes such Purchaser Agent to personal liability or
which is contrary to this Agreement or applicable law.

 

SECTION 6.02.          Reliance by Purchaser Agent.

 

No Purchaser Agent or any of its respective directors, officers, agents,
representatives, employees, attorneys-in-fact or Affiliates shall be liable for
any action taken or omitted to be taken by it or them (in their capacity as or
on behalf of such Purchaser Agent) under or in connection with this Agreement,
except for its or their own gross negligence or willful misconduct. Without
limitation of the generality of the foregoing, a Purchaser Agent:

 



34

 

 

With a copy to:

MUFG BANK, LTD.

1221 Avenue of the Americas

New York, NY 10020

Attention: The Securitization Group

Facsimile No.: (212) 782-6448

Emails: securitization_reporting@us.mufg.jp

cpohl@us.mufg.jp

 

If to the STTruist Purchaser Agent:

 

SUNTRUSTTRUISTBANK
3333 Peachtree Road, NE
10th Floor East

Atlanta, Georgia 30326

Attention:       Jason Meyer
Tel. No.: (404) 926-5505

Facsimile No.: (404) 926-5100

 

If to the TD Purchaser Agent:

 

THE TORONTO-DOMINION BANK

Asset Securitization Group

222 Bay Street,

EY Tower 7th floor

Toronto, Ontario M5K1A2

Attention: Jamie Giles

Tel. No.: (416) 307-8782

Facsimile No.: (416) 307-8840

Emails: Jamie.Giles@tdsecurities.com

Monica.miaoAndrew.Gubasta@tdsecurities.com

 

If to a Purchaser:

 

LIBERTY STREET FUNDING LLC

Global Securitization

445 Broad Hollow Rd.

Melville, NY 11747

Tel. No.: (631) 587-4700

Facsimile No.: (212) 302-8767

 



38

 

 

SUNTRUSTTruistBANK
3333 Peachtree Road, NE
10th Floor East

Atlanta, Georgia 30326

Attention:          Jason Meyer
Tel. No.: (404) 926-5505

Facsimile No.: (404) 926-5100

 

THE TORONTO-DOMINION BANK

Asset Securitization Group

222 Bay Street,

EY Tower 7th floor

Toronto, Ontario M5K1A2

Attention: Jamie Giles

Tel. No.: (416) 307-8782

Facsimile No.: (416) 307-8840

Emails:  Jamie.Giles@tdsecurities.com

Monica.miaoAndrew.Gub.asta@tdsecurities.com

 

SECTION 7.03.           Assignability.

 

(a)                 This Agreement and the Investors’ rights and obligations
herein (including ownership of each Receivable Interest in the Pool Receivables)
shall be assignable by participation or otherwise in whole or in part by the
Investors and their successors and assigns with the prior written consent of the
Seller, which consent shall not be unreasonably withheld or delayed; provided,
however, that the Seller’s consent shall not be required for any assignment or
participation from an Investor pursuant to the terms of its applicable liquidity
agreement. Each assignor of a Receivable Interest in the Pool Receivables or any
interest therein shall notify the applicable Purchaser Agent, the Administrative
Agent and the Seller of any such assignment. Each assignor of a Receivable
Interest in the Pool Receivables may, in connection with the assignment or
participation, disclose to the assignee or participant any information relating
to the Seller or the Receivables that was furnished to such assignor by or on
behalf of the Seller or by the Administrative Agent and the related Purchaser
Agent; provided that prior to any such disclosure, the assignee or participant
agrees to preserve the confidentiality of any confidential information relating
to the Seller received by it from any of the foregoing entities on terms
substantially similar to those set forth in Section 7.06.

(b)                 Each Bank may assign, with the prior written consent of the
Seller, which consent shall not be unreasonably withheld or delayed, to any
Eligible Assignee or to any other Bank all or a portion of its rights and
obligations under this Agreement (including, without limitation, all or a
portion of its Bank Commitment and any Receivable Interests in the Pool
Receivables or interests therein owned by it). The parties to each such
assignment shall execute and deliver to the Administrative Agent and the related
Purchaser Agent for each such party an Assignment and Acceptance. In addition,
each Bank or any of its respective Affiliates may assign any of its rights
(including, without limitation, rights to payment of Capital and Yield) under
this Agreement to any Federal Reserve Bank without notice to or consent of the
Seller, the Administrative Agent or the Purchaser Agent.

 



40

 

 

 

(c)               Subject to the prior written consent of the Seller, which
consent shall not be unreasonably withheld or delayed, this Agreement and the
rights and obligations of each Purchaser Agent and the Administrative Agent
herein shall be assignable by each Purchaser Agent and the Administrative Agent
and its successors and assigns.

 

(d)               Any Purchaser may at any time pledge or grant a security
interest in all or any portion of its rights (including, without limitation,
rights to payment of Capital and Yield) under this Agreement or under any of the
other Transaction Documents to its collateral agent or trustee under its
commercial paper note program without notice to or consent of the Seller, the
Administrative Agent or the Purchaser Agent.

 

(e)               Neither the Seller nor the Collection Agent may assign its
rights or obligations hereunder or any interest herein without the prior written
consent of the Administrative Agent and each Purchaser Agent, which consent
shall not be unreasonably withheld or delayed.

(f)                Without limiting any other rights that may be available under
applicable law, the rights of the Investors may be enforced through them or by
their agents.

 

SECTION 7.04.               Costs, Expenses and Taxes.

 

(a)               In addition to the rights of indemnification granted under
Section 3.01 hereof, the Seller agrees to pay on demand all reasonable and
documented costs and expenses in connection with the preparation, execution,
delivery and administration (including periodic auditing of Pool Receivables) of
this Agreement, any asset purchase agreement or similar agreement relating to
the sale or transfer of interests in Receivable Interests in the Pool
Receivables and the other documents and agreements to be delivered hereunder and
thereunder, including, without limitation, the reasonable and documented fees
and out-of-pocket expenses of one firm of primary counsel for the Administrative
Agent and the Purchaser Agents, the Purchasers, Scotia Capital, PNC, MUFG,
STTruist and TD and their respective Affiliates and agents with respect thereto
and with respect to advising the Administrative Agent and the Purchaser Agents,
the Purchasers, Scotia Capital, PNC, MUFG, STTruist and TD and their respective
Affiliates and agents as to their rights and remedies under this Agreement, the
fees of the Rating Agencies associated with reviewing the Transaction Documents
and providing the rating confirmations of each Purchaser’s Commercial Paper
required in connection with the execution of this Agreement, and all costs and
expenses, if any (including reasonable and documented attorneys’ fees and
expenses of one firm of primary counsel), of the Administrative Agent and the
Purchaser Agents, the Investors, the Banks and their respective Affiliates and
agents, in connection with the enforcement of this Agreement and the other
documents and agreements to be delivered hereunder.

 



41

 



 

(b)               To the extent not otherwise included in the Investor Rate, the
Seller shall pay, promptly upon the receipt of an invoice, (i) any and all
commissions of placement agents and additional amounts pursuant to Section
7.04(d), it shall pay to the Seller an amount equal to such refund (but only to
the extent of indemnity payments made, or additional amounts paid, by the Seller
under Section 7.04(d) or Section 3.01 hereunder with respect to the Taxes giving
rise to such refund), net of all out-of-pocket expenses (including Taxes)
incurred by such Refund Recipient and without interest (other than any interest
paid by the relevant governmental authority with respect to such refund). The
Seller, upon the request of such Refund Recipient, shall repay to such Refund
Recipient the amount paid over to the Seller by such Refund Recipient pursuant
to this paragraph (g) (plus any penalties, interest or other charges imposed by
the relevant governmental authority) in the event that such Refund Recipient is
required to repay such refund to such governmental authority. Notwithstanding
anything to the contrary in this paragraph (g), in no event will any Refund
Recipient be required to pay any amount to the Seller pursuant to this paragraph
(g) the payment of which would place such Refund Recipient in a less favorable
net after-Tax position than such Refund Recipient would have been in if the Tax
subject to indemnification and giving rise to such refund had not been deducted,
withheld or otherwise imposed and the indemnification payments or additional
amounts with respect to such Tax had never been paid. This paragraph shall not
be construed to require any Refund Recipient to make available its Tax returns
(or any other information relating to its Taxes that it deems confidential) to
the Seller or any other Person.

 

SECTION 7.05.               No Proceedings.

 

Each of the Seller, the Administrative Agent, the Purchaser Agents, the
Collection Agent, each Investor, each Bank, each assignee of a Receivable
Interest or any interest therein and each entity that enters into a commitment
to purchase Receivable Interests or interests therein hereby agrees that it will
not institute against, or join any other Person in instituting against, a
Purchaser any proceeding of the type referred to in paragraph (g) of Exhibit V
for one year and one day after the latest maturing commercial paper note issued
by such Purchaser is paid in full.

 

SECTION 7.06.               Confidentiality.

 

Each of the parties agrees to maintain the confidentiality of this Agreement and
other Transaction Documents (and all drafts thereof); provided that this
Agreement may be disclosed to (a) each of the party’s officers, directors,
employees, outside auditors, legal counsel and Affiliates who agree to hold such
information confidential and then only in connection with the proposed
transaction, (b) third parties who agree in writing to hold such information
confidential, (c) any other commercial paper conduit administered by Scotia
Capital or MUFG (or an Affiliate thereof), (d) any current or prospective
participant in the commercial paper issuance program of the Purchasers or any
other commercial paper conduit administered by Scotia Capital or MUFG (or an
Affiliate thereof), including but not limited to representatives of Rating
Agencies, liquidity providers, commercial paper placement agents and commercial
paper dealers; and provided further that this Agreement may be disclosed if
required by applicable law, regulations or legal process, including a filing
with the SEC through the EDGAR electronic filing system in accordance with
United Rentals’ continuous disclosure obligations under the Securities Exchange
Act of 1934, or the listing or quotation requirements of any exchange or
quotation system on which securities of it or its parent or other Affiliates may
be listed or quoted. Officers, directors, employees and agents of Scotia
Capital, PNC, MUFG,STTruist TD or any successor



 



44

 



 

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed by
their respective officers thereunto duly authorized, as of the date first above
written.

 

SELLER: UNITED RENTALS RECEIVABLES LLC II       By:       Name: Irene Moshouris
    Title: Vice President and Treasurer







 

COLLECTION AGENT: UNITED RENTALS, INC.       By:       Name: Irene Moshouris    
Title: Senior Vice President and Treasurer







 

 

Signature Page - Receivables Purchase Agreement I- 1

 



 

 

 



ADMINISTRATIVE AGENT: THE BANK OF NOVA SCOTIA       By:       Name:     Title:

 

PURCHASER: LIBERTY STREET FUNDING LLC       By:       Name:     Title:

 

PURCHASER AGENT: THE BANK OF NOVA SCOTIA       By:       Name:     Title:

 

Signature Page - Receivables Purchase Agreement I- 2



 



 

 

 

PURCHASER AGENT: PNC BANK, NATIONAL ASSOCIATION       By:       Name:     Title:

 

Signature Page - Receivables Purchase Agreement I- 3

  

 

 





 

PURCHASER: GOTHAM FUNDING CORPORATION       By:       Name:     Title: 

 

 

PURCHASER AGENT: THE BANK OF TOKYOMITSUBISHI UFJ, LTD.       By:       Name:    
Title:

 

Signature Page - Receivables Purchase Agreement I- 4

 



 

 



 

BANKS: THE BANK OF NOVA SCOTIA       By:       Name:     Title:

 

  PNC BANK, NATIONAL ASSOCIATION       By:       Name:                    
Title:           THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.       By:       Name:  
  Title:

  

EXHIBIT I

 

DEFINITIONS

 

As used in the Agreement (including its Exhibits and Annexes), the following
terms shall have the following meanings (such meanings to be equally applicable
to both the singular and plural forms of the terms defined):

 

“Administrative Agent” means Scotia Capital, in its capacity as administrative
agent for the Purchasers and the Banks, or any successor administrative agent.

 

“Administrative Agent’s Account” means the special account (account name: United
Rentals Receivable, LLC II; account number: 03454-15) of the Administrative
Agent maintained at the office of The Bank of Nova Scotia – NY, ABA 026002532.

 

“Adverse Claim” means a lien, security interest or other charge or encumbrance,
or any other type of preferential arrangement, but shall not include the liens
in favor of the Seller or Administrative Agent.

 

“Affected Person” has the meaning specified in Section 1.08(a).

 

Signature Page - Receivables Purchase Agreement I- 5



 



 

 



 

“Affiliate” means, as to any Person, any other Person that, directly or
indirectly, is in control of, is controlled by or is under common control with
such Person or is a director or officer of such Person.

 

“Affiliated Obligor” means any Obligor that is an Affiliate of another Obligor.

 

“Aged Receivables Ratio” means the percentage equivalent of a fraction, computed
as of the last day of each calendar month, obtained by dividing (a) the sum of
(i) the Outstanding Balance of Pool Receivables that were 151 to 180 days past
their Invoice Date (or, in the case of Extended Term Receivables, that were 211
to 240 days past their Invoice Date ) as of the last day of such month,
excluding Pool Receivables that have been written off at any time after the date
on which they were 150 days past their Invoice Date (or, in the case of Extended
Term Receivables, at any time after the date on which they were 210 days past
their Invoice Date), (ii) (without duplication of any amounts included in clause
(i) or (iii)) the Outstanding Balance of Pool Receivables that were less than
181 days past their Invoice Date (or, in the case of Extended Term Receivables,
that were less than 241 days past their Invoice Date) as of the last day of such
month and that, consistent with the Credit and Collection Policy, were written
off as uncollectible during such month, and (iii) (without duplication of any
amounts included in clause (i) or (ii)) the Outstanding Balance of Pool
Receivables that were less than 151 days past their Invoice Date (or, in the
case of Extended Term Receivables, that were less than 211 days past their
Invoice Date ) as of the last day of such month, as to which the Obligor thereof
or any other Person obligated thereon or owning any Related Security in respect
thereof has taken any action, or suffered any event to occur, of the type
described in paragraph (g) of Exhibit V became Defaulted Receivables at any time
during such calendar month, by (b) the aggregate dollar amount of all Pool
Receivables created during the calendar month ended five months prior to the
most recent calendar month-end.

 

“Agreement” means this Third Amended and Restated Receivables Purchase
Agreement, dated as of September 24, 2012, as it may be amended, restated,
supplemented or otherwise modified from time to time.

 

“Alternate Base Rate” means:

 

(a)       For Scotia Capital, Liberty and each other Bank for Liberty, on any
date, a fluctuating interest rate per annum as shall be in effect from time to
time, which rate shall be at all times equal to the higher of:

 

(i)                   the rate of interest determined by Scotia Capital in New
York, New York, from time to time in its sole discretion, as its prime
commercial lending rate (which rate is not necessarily the lowest rate that
Scotia Capital charges any corporate customer) (the “Scotia Prime Rate”); and

 

(ii)                 the Federal Funds Rate plus 0.50% per annum;

 

(b)       For PNC and each other Bank for which PNC acts as Purchaser Agent, on
any date, a fluctuating interest rate per annum as shall be in effect from time
to time, which rate shall be at all times equal to the higher of:

 

Signature Page - Receivables Purchase Agreement I- 6

 



 

 





(i)                   the rate of interest determined by PNC in Pittsburgh,
Pennsylvania, from time to time in its sole discretion, as its prime commercial
lending rate (which rate is not necessarily the lowest rate that PNC charges any
corporate customer); and

 

(ii)                 the Federal Funds Rate plus 0.50% per annum;

 

(c)       For MUFG, Gotham and each other Bank for Gotham, on any date, a
fluctuating interest rate per annum as shall be in effect from time to time,
which rate shall be at all times equal to the higher of:

 

(i)                    the rate of interest determined by MUFG in New York, New
York, from time to time in its sole discretion, as its prime commercial lending
rate (which rate is not necessarily the lowest rate that MUFG charges any
corporate customer); and

 

(ii)                  the Federal Funds Rate plus 0.50% per annum;

 

(d)        For Truist and each other Bank for which Truist acts as Purchaser
Agent, on any date, a fluctuating interest rate per annum as shall be in effect
from time to time, which rate shall be at all times equal to the higher of:

 

(i)                   the rate of interest determined by MUFG in New York, New
YorkTruist in Charlotte, North Carolina, from time to time in its sole
discretion, as its prime commercial lending rate (which rate is not necessarily
the lowest rate that MUFG Truist charges any corporate customer); and

 

(ii)                the Federal Funds Rate plus 0.50% per annum;

 

(d)       For ST and each other Bank for which ST acts as Purchaser Agent, on
any date, a fluctuating interest rate per annum as shall be in effect from time
to time, which rate shall be at all times equal to the higher of:

 

(i)                   the rate of interest determined by ST in Atlanta, Georgia,
from time to time in its sole discretion, as its prime commercial lending rate
(which rate is not necessarily the lowest rate that ST charges any corporate
customer); and

 

(ii)                 the Federal Funds Rate plus 0.50% per annum;

 

(e)       For TD and each other Bank for which TD acts as Purchaser Agent, on
any date, a fluctuating interest rate per annum as shall be in effect from time
to time, which rate shall be at all times equal to the higher of:

 

(i)                   the rate of interest determined by TD in Toronto, Ontario,
from time to time in its sole discretion, as its prime commercial lending rate
(which rate is not necessarily the lowest rate that TD charges any corporate
customer); and

 

(ii)                 the Federal Funds Rate plus 0.50% per annum.

 

Signature Page - Receivables Purchase Agreement I- 7



 



 

 

 

 

“Assignee Rate” for any Fixed Period for any Receivable Interest in the Pool
Receivables means an interest rate per annum equal to the applicable percentage
per annum (set forth in the Fee Agreements) above the Eurodollar Rate (Reserve
Adjusted) for such Fixed Period; provided, however, that in the case of:

 

(a)          any Fixed Period with respect to which an Investor or Bank shall
have notified its Purchaser Agent that:

 

(i)                   the introduction of or any change in or in the
interpretation of any applicable law or regulation makes it unlawful, or any
central bank or other governmental authority asserts that it is unlawful, for
such Investor or Bank to fund such Receivable Interest in the Pool Receivables
at the rate set forth above (and such Investor or Bank shall not have
subsequently notified its Purchaser Agent that such circumstances no longer
exist),

(ii)                 dollar deposits in the relevant amounts and for the
relevant Fixed Period are not available,

 

(iii)               adequate and reasonable means do not exist for ascertaining
the Eurodollar Rate (Reserve Adjusted) for the relevant Fixed Period, or

 

(iv)               the Eurodollar Rate (Reserve Adjusted) determined pursuant
hereto does not accurately reflect the cost to the Investors or the Banks (as
conclusively determined by the related Purchaser Agent) of maintaining
Receivable Interests during such Fixed Period,

 

(b)         other than with respect to a Fixed Period for STTruist, PNC or TD
(in their respective capacities as a Bank), any Fixed Period of one to and
including 29 days (other than a Fixed Period that corresponds to the month of
February or that begins on a day in the month of February and runs to the
numerically corresponding day of the following month),

 

(c)         other than with respect to a Fixed Period for STTruist, PNC or TD
(in their respective capacities as a Bank), any Fixed Period as to which the
related Purchaser Agent does not receive notice, by no later than 12:00 noon
(New York City time) on the third Business Day preceding the first day of such
Fixed Period, that the related Receivable Interest will not be funded by
issuance of commercial paper,

 

(d)         any Fixed Period for a Receivable Interest the Capital of which
allocated to the Investors or Banks is less than $500,000, or

 

(e)         the Eurodollar Rate (Reserve Adjusted) no longer being
utilitzedutilized in determining the Assignee Rate pursuant to Section 1.15,

 

the “Assignee Rate” for each such Fixed Period shall be an interest rate per
annum equal to the Alternate Base Rate in effect on the first day of such Fixed
Period; provided further that after the occurrence and during the continuation
of an Event of Termination, the “Assignee Rate” for each

 

Signature Page - Receivables Purchase Agreement I- 8

 



 

 

 

Fixed Period shall be an interest rate per annum equal to 2% plus the Alternate
Base Rate in effect on the first day of such Fixed Period.

 

“Assignment and Acceptance” means an assignment and acceptance agreement entered
into by a Bank and an Eligible Assignee and approved by the related Purchaser
Agent(s) for such Bank and for such Eligible Assignee, pursuant to which such
Eligible Assignee may become a party to the Agreement as a Bank or a Purchaser.

 

“Bank Commitment” of any Bank means, (a) with respect to Scotia Capital,
$375,000,000,307,500,000, or such amount as increased or reduced by any
Assignment and Acceptance entered into with other Banks; (b) with respect to
PNC, $125,000,000,102,500,000, or such amount as increased or reduced by any
Assignment and Acceptance entered into with other Banks, (c) with respect to
MUFG, $140,000,000,115,000,000, or such amount as increased or reduced by any
Assignment and Acceptance entered into with other Banks, (d) with respect to ST,
$125,000,000,Truist,$102,500,000, or such amount as increased or reduced by any
Assignment and Acceptance entered into with other Banks; (e) with respect to TD,
$210,000,000,172,500,000, or such amount as increased or reduced by any
Assignment and Acceptance entered into with other Banks; or (f) with respect to
a Bank that has entered into an Assignment and Acceptance, the amount set forth
therein as such Bank’s Bank Commitment, in each case as such amount may be
increased or reduced by an Assignment and Acceptance entered into between such
Bank and an Eligible Assignee, and as may be further reduced (or terminated)
pursuant to the next sentence. Any reduction (or termination) of the Purchase
Limit pursuant to the terms of the Agreement shall reduce ratably (or terminate)
each Bank’s Bank Commitment.

 

“Banks” means each of Scotia Capital, PNC, MUFG, STTruist, TD and each
respective Eligible Assignee that shall become a party to the Agreement pursuant
to Section 7.03.

 

“Beneficial Ownership Regulation” means 31 C.F.R. Section 1010.230.

 

“Broken Funding Costs” means for any Receivable Interest that is accruing Yield
based on the Eurodollar Rate or the Investor Rate that is reduced, assigned or
terminated prior to the date on which it was originally scheduled to end, an
amount equal to the excess, if any, of (A) the Yield that would have accrued
during the remainder of the tranche periods determined by the applicable
Purchaser Agent to relate to such Receivable Interest (as applicable) subsequent
to the date of such reduction, assignment or termination of the Outstanding
Balance of such Receivable Interest if such reduction, assignment or termination
had not occurred, over (B) the sum of (x) to the extent all or a portion of such
Outstanding Balance is allocated to another Receivable Interest, the amount of
Yield actually accrued during the remainder of such period on such Outstanding
Balance for the new Receivable Interest, and (y) to the extent such Outstanding
Balance is not allocated to another Receivable Interest, the income, if any,
actually received during the remainder of such period by the holder of such
Receivable Interest from investing the portion of such Outstanding Balance not
so allocated. In the event that the amount referred to in clause (B) exceeds the
amount referred to in clause (A), the relevant Purchaser or Purchasers agree to
pay to the Seller the amount of such excess.

to cover a Collection Account may also constitute a Collection Account Agreement
with respect to such Collection Account.

 

Signature Page - Receivables Purchase Agreement I- 9

 



 

 

 

“Collection Account Bank” means the bank or other financial institution holding
a Collection Account.

 

“Collection Agent” means at any time the Person then authorized pursuant to
Article IV to service, administer and collect Pool Receivables.

 

“Collection Agent Default” has the meaning specified in Exhibit VI hereto.

 

“Collection Agent Fee” has the meaning specified in Section 1.05(a).

 

“Collection Agent Fee Reserve” for any Receivable Interest in the Pool
Receivables at any time means the sum of (a) the unpaid Collection Agent Fee
relating to such Receivable Interest in the Pool Receivables accrued to such
time, plus (b) an amount equal to the product of (i) the Capital of such
Receivable Interest in the Pool Receivables on such date, (ii) the percentage
per annum at which the Collection Agent Fee is accruing on such date, (iii) a
stress factor of 2.25 and (iv) a fraction having the Days Sales Outstanding as
its numerator and 360 as its denominator.

 

“Collections” means, with respect to any Receivable, (a) all funds that are
received by the Seller or the Collection Agent in payment of any amounts owed in
respect of such Receivable (including, without limitation, purchase price,
finance charges, interest and all other charges), or applied to amounts owed in
respect of such Receivable (including, without limitation, insurance payments
and net proceeds of the sale or other disposition of repossessed goods or other
collateral or property of the related Obligor or any other party directly or
indirectly liable for the payment of such Receivable and available to be applied
thereon), (b) all Collections deemed to have been received pursuant to Section
1.04 and (c) all other proceeds of such Receivable.

 

“Commercial Paper” means promissory notes of a Purchaser issued by such
Purchaser in the commercial paper market.

 

“Commitment Termination Date” means the earliest of (a) June 26, 202025, 2021
(or the date so extended, or otherwise modified in a written agreement pursuant
to Section 1.13), (b) the Facility Termination Date, (c) the date determined
pursuant to Section 2.02, and (d) the date the Purchase Limit reduces to zero.

 

“Concentration Percentage” for any Obligor means at any time the “Concentration
Percentage” with respect to such Obligor determined in accordance with the below
ratings table; provided that if an Obligor’s payment obligations under
Receivables owing by such Obligor are guaranteed in full by another entity, such
guarantor’s ratings (to the extent higher than the ratings of such Obligor)
shall be used in determining the Concentration Percentage of such Obligor; and
provided, further, that in the case of an Obligor with any Affiliated Obligor,
the Concentration Percentage shall be calculated, to the extent practicable, as
if such Obligor and such Affiliated Obligor(s) are one Obligor (in the event
such Obligor and such Affiliated Obligor(s) are in

 

Signature Page - Receivables Purchase Agreement I- 11

 



 

 

 

“Debt”means “Indebtedness”, as defined in the Credit Agreement.

 

“Default Ratio” means the percentage equivalent of a fraction, computed as of
the last day of each calendar month, obtained by dividing (a) the aggregate
Outstanding Balance of all Pool Receivables that werebecame Defaulted
Receivables on the last day of eachat any time during such month or that would
have beenbecome Defaulted Receivables onat any time during such daymonth had
they not been written off the books of the Originator or the Seller during such
month by (b) the aggregate Outstanding Balance of all Pool Receivables on such
day.

 

“Defaulted Receivable” means a Receivable:(a)      as to which :

 

(a)          any payment or part thereof remains unpaid for 151 or more to 180
days after the Invoice Date for such payment (or, in the case of Extended Term
Receivables, as to which any payment or part thereof remains unpaid for 211 or
more days after the Invoice Date for such payment);to 240 days after the Invoice
Date for such payment);

 

(b)          as to which the Obligor thereof or any other Person obligated
thereon or owning any Related Security in respect thereof has taken any action,
or suffered any event to occur, of the type described in paragraph (g) of
Exhibit V; or

 

(c)          thathas been or, consistent with the Credit and Collection Policy,
would be written off as uncollectible.

 

“Defaulting Bank” means any Bank that has not made any purchase (including a
purchase pursuant to Section 1.02(e)(vi)) or payment of any other amount as and
when due hereunder.

 

“Delayed Funding Amount” has the meaning specified in Section 1.02(e)(vi) of the
Agreement.

 

“Delayed Funding Date” has the meaning specified in Section 1.02(e)(i) of the
Agreement.

 

“Delayed Funding Notice” has the meaning specified in Section 1.02(e)(i) of the
Agreement.

 

“Delayed Funds” has the meaning specified in Section 1.02(e)(i) of the
Agreement. “Delaying Bank” has the meaning specified in Section 1.02(e)(i) of
the Agreement.

 

“Delaying Certificate” has the meaning specified in Section 1.02(e)(ii) of the
Agreement.

 

“Delinquency Ratio” means the percentage equivalent of a fraction, computed as
of the last day of each calendar month, obtained by dividing (a) the aggregate
Outstanding Balance of all Pool Receivables that were Delinquent Receivables as
of the last day of such month by (b) the aggregate Outstanding Balance of all
Receivables on such day.

 

Signature Page - Receivables Purchase Agreement I- 14

 



 

 

 

“Delinquent Receivable” means a Pool Receivable that is not a Defaulted
Receivable and:

 

(a)          as to which any payment, or part thereof, remains unpaid for 121
days or more after the Invoice Date for such payment (or, in the case of
Extended Term Receivables, as to which any payment or part thereof remains
unpaid for 181 days or more after the Invoice Date for such payment); and

 

(b)          that, consistent with the Credit and Collection Policy, would be
classified as delinquent.

 

“Designated Obligor” means, at any time, each Obligor; provided, however, that
any Obligor shall cease to be a Designated Obligor upon notice by the
Administrative Agent to the Seller.

 

“Dilution” means, with respect to any Pool Receivable, the aggregate amount of
any reductions or adjustments in the Outstanding Balance of such Receivable as a
result of any defective, rejected, returned, repossessed or foreclosed goods or
services or any rebate, sales allowance, cash discount or other adjustment or
setoff, other than any of the foregoing included in the Contractual Dilution
Amount for the applicable period.

 

“Dilution Ratio” means for any month, the percentage equivalent of a fraction,
the numerator of which is equal to the dollar amount of Dilutions occurring
during such month, and the denominator of which is equal to the aggregate
Outstanding Balance of all Receivables as of the last day of such month.

 

“Dilution Reserve” for any Receivable Interest at any time means an amount equal
to (a) the Net Receivables Pool Balance on such date multiplied by (b) the
Dilution Reserve Percentage at such time.

 

“Dilution Reserve Percentage” means for any Receivable Interest at any time an
amount equal to:

 

[(Stress Factor x Expected Dilution Ratio) + (Dilution Volatility)]

multiplied by the Dilution Horizon Ratio

 

Where:

 

Stress Factor = 2.25

 

Expected Dilution Ratio = the 12 month rolling average of the Reserve Dilution
Ratio

 

Dilution Volatility = (Dilution Spike - Expected Dilution Ratio) x (Dilution
Spike divided by Expected Dilution Ratio)

 

Dilution Spike = the highest Reserve Dilution Ratio as of the last day of each
of the 12 months immediately preceding such day

 

Signature Page - Receivables Purchase Agreement I- 15

 



 

 

 

Dilution Horizon Ratio = the aggregate amount of newly generated Receivables
during the most recent two months divided by the Net Receivables Pool Balance as
of the last day of the most recent month.

 

“Eligible Assignee” means (a) with respect to Scotia Capital, (i) Scotia Capital
or any of its Affiliates or (ii) any other Person the short term debt of which
is rated A-1 (or higher) by Standard & Poor’s and P-1 by Moody’s Investor
Service, Inc. and which is otherwise acceptable to the Purchaser Agents, (b)
with respect to PNC, (i) PNC or any of its Affiliates or (ii) any other Person
the short term debt of which is rated A-1 (or higher) by Standard & Poor’s and
P-1 by Moody’s Investor Service, Inc. and which is otherwise acceptable to the
Purchaser Agents, (c) with respect to MUFG, (i) MUFG or any of its Affiliates or
(ii) any other Person the short term debt of which is rated A-1 (or higher) by
Standard & Poor’s and P-1 by Moody’s Investor Service, Inc. and which is
otherwise acceptable to the Purchaser Agents, (d) with respect to Truist, (i)
Truist or any of its Affiliates or (ii) any other Person the short term debt of
which is rated A-1 (or higher) by Standard & Poor’s and P-1 by Moody’s Investor
Service, Inc. and which is otherwise acceptable to the Purchaser Agents, (d)
with respect to ST, (i) ST or any of its Affiliates or (ii) any other Person the
short term debt of which is rated A1 (or higher) by Standard & Poor’s and P1 by
Moody’s Investor Service, Inc. and which is otherwise acceptable to the
Purchaser Agents and (e) with respect to TD, (i) TD or any of its Affiliates or
(ii) any other Person the short term debt of which is rated A-1 (or higher) by
Standard & Poor’s and P-1 by Moody’s Investor Service, Inc. and which is
otherwise acceptable to the Purchaser Agents.

 

“Eligible Extended Term Receivable” means any Eligible Receivable that is an
Extended Term Receivable that is less than 181 days past its Invoice Date.

 

“Eligible Receivable” means, at the relevant time of determination, a Receivable
or an ENB Receivable, as applicable:

 

(a)          the Obligor of which (i) if a natural person, is a resident of the
United States or, if a corporation or other business organization, is organized
under the laws of the United States or any political subdivision thereof and has
its chief executive office in the United States; (ii) is not an Affiliate of the
Originator or the Seller; and (iii) to the knowledge of the Seller, is not the
subject of sanctions administered or enforced by the U.S. government under any
Sanctions Laws.

 

(b)          neither the Obligor of which nor any other Person obligated thereon
has not taken any action, or suffered any event to occur, of the type described
in paragraph (g) of Exhibit V;

 

(c)          the Obligor of which, at the time of the initial creation of an
interest therein under the Agreement, is a Designated Obligor;

 

(d)          that is not a Defaulted Receivable or a Delinquent Receivable;

 

(e)          that, according to the Contract related thereto, is required to be
paid in full within 30 days of the original billing date therefor (or with
respect to an ENB Receivable or Extended Term Receivable, in accordance with the
payment terms of the related Contract);

 

Signature Page - Receivables Purchase Agreement I- 16

 



 

 

 

“ENB Receivable Conditions” means with respect to an ENB Receivable being
treated as an Eligible Receivable, the satisfaction of either of the following
conditions: (a) the Senior Secured Indebtedness Leverage Ratio shall not exceed
1.25 to 1.0; or (b) the Collection Agent maintains at least $50,000,000 in
availability under the Credit Agreement.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the regulations promulgated and rulings issued
thereunder.

 

“Eurocurrency Liabilities” has the meaning assigned to that term in Regulation D
of the Board of Governors of the Federal Reserve System, as in effect from time
to time.

 

“Eurodollar Rate” means:

 

(a)    for any Fixed Period other than any Fixed Period for any Receivable
Interest in the Pool Receivables held by STTruist, PNC or TD (in their
respective capacities as a Bank), an interest rate per annum (expressed as a
decimal and rounded upwards, if necessary, to the nearest one hundredth of a
percentage point) equal to the offered rate per annum for deposits in U.S.
dollars in a principal amount of not less than $1,000,000 for such Fixed Period
as of 11:00 A.M., London time, two Business Days before the first day of such
Fixed Period, which appears on display designated on page “LIBOR01” on the
Reuters service or on any successor or substitute page of such service or any
successor or substitute for such service displaying the London interbank offered
rate for deposits in Dollars (the “Eurodollar Screen Rate”); provided that, if
more than one rate is specified on the applicable screen page, the applicable
rate shall be the arithmetic mean of all such rates; provided further that if on
any Business Day that the Eurodollar Rate is to be determined any Purchaser
Agent shall have determined (which determination shall be conclusive and binding
upon the parties hereto), by reason of circumstances affecting the interbank
Eurodollar market, either that: (a) dollar deposits in the relevant amounts and
for the relevant Settlement Period are not available, or (b) adequate and
reasonable means do not exist for ascertaining the Eurodollar Rate for such
Settlement Period, the Administrative Agent will request the principal London
office of Scotia Capital (the “Eurodollar Reference Bank”), to provide the
Administrative Agent with its quotation at approximately 11:00 A.M., London
time, on such date of the rate per annum it offers to prime banks in the London
interbank market for deposits in U.S. dollars for the requested Fixed Period in
an amount substantially equal to the Capital associated with such Fixed Period;
if the Eurodollar Reference Bank does not furnish timely information to the
Administrative Agent for determining the Eurodollar Rate, then the Eurodollar
Rate shall be considered to be the Alternate Base Rate for such Fixed Period;
and

 

(b)   for any Fixed Period for any Receivable Interest in the Pool Receivables
held by STTruist, PNC or TD (in their respective capacities as a Bank), on any
date of determination during such Fixed Period, an interest rate per annum
(expressed as a decimal and rounded upwards, if necessary, to the nearest one
hundredth of a percentage point) equal to the one-month “Eurodollar Rate” for
deposits in dollars as reported on the applicable Reuters screen page or on any
successor or substitute page of such service, or any successor or substitute for
such service, for the purpose of displaying offered rates of leading banks for
London interbank deposits in United States dollars, as of 11:00 a.m. (London
time) on such date, or if such day is not a Business Day, then the immediately
preceding Business Day (or if not so reported, then as determined by the
STTruist Purchaser Agent (with respect to any Receivable Interest in the Pool
Receivables held by STTruist), the PNC Purchaser Agent (with respect to any
Receivable Interest in the Pool Receivables held by PNC) or the TD Purchaser
Agent (with respect to any Receivable Interest in the Pool Receivables held by
TD) from another recognized source for interbank quotation), in each case,
changing when and as such rate changes.



 

Signature Page - Receivables Purchase Agreement I- 19

 



 

 

 

Notwithstanding anything in this definition to the contrary, in no event shall
the Eurodollar Rate be less than zero for purposes of this Agreement or any
other Transaction Document.

 

“Eurodollar Rate (Reserve Adjusted)” for any Investor or Bank for any Fixed
Period means the rate (expressed as a decimal rounded upwards, if necessary, to
the nearest one hundredth of a percentage point) determined pursuant to the
following formula:

 

Eurodollar Rate (Reserve Adjusted) = Eurodollar Rate     1 - Eurodollar Reserve
Percentage  

 

“Eurodollar Reserve Percentage” means, relative to each Fixed Period, a
percentage (expressed as a decimal) applicable two Business Days before the
first day of such Fixed Period under regulations issued from time to time by the
Board of Governors of the Federal Reserve System (or any successor) (or if more
than one such percentage shall be applicable, the daily average of such
percentages for those days in such Fixed Period during which any such percentage
shall be so applicable) for determining the maximum reserve requirement
(including, without limitation, any emergency, supplemental or other marginal
reserve requirement) for such Investor or Bank with respect to Eurocurrency
Liabilities (or with respect to any other category of liabilities that includes
deposits by reference to which the interest rate on Eurocurrency Liabilities is
determined) having a term comparable to such Fixed Period.

 

“Eurodollar Successor Rate” has the meaning specified in Section 1.15.

 

“Eurodollar Successor Rate Conforming Changes” means, with respect to any
proposed Eurodollar Successor Rate, any conforming changes to the definitions of
Assignee Rate, Fixed Period, timing and frequency of determining rates and
making payments of Yield and other administrative matters as may be appropriate,
in the discretion of the Administrative Agent, to reflect the adoption of such
Eurodollar Successor Rate and to permit the administration thereof by the
Administrative Agent in a manner substantially consistent with market practice
(or, if the Administrative Agent determines that adoption of any portion of such
market practice is not administratively feasible or that no market practice for
the administration of such Eurodollar Successor Rate exists, in such other
manner of administration as the Administrative Agent determines in consultation
with the Seller).

 

“Event of Termination” has the meaning specified in Exhibit V.

 

“Excluded Receivables” means each of the following: (a) each receivable from a
“6661 account” or a “7771 account” or other account with an account number that
the Collection Agent or the Seller has notified the Administrative Agent in
writing is used solely to track non-account customer accounts receivable and (b)
the indebtedness of each Person identified as an excluded obligor in a side
letter among the Seller, the Originator, the Collection Agent, the

 

Signature Page - Receivables Purchase Agreement I- 20

 



 

 

 

Administrative Agent and each Purchaser Agent, as such side letter may be
amended from time to time at the request of the Seller, the Originator and the
Collection Agent and with the written consent of the Administrative Agent
(acting on the instruction of each Purchaser Agent).

 

“Excluded Taxes” has the meaning specified in Section 7.04(d).

 

“Existing Agreement” has the meaning as set forth in the preamble to this
Agreement.

 

“Extended Term Receivable” means the U.S. dollar denominated indebtedness of any
Obligor resulting from the provision, lease or sale of goods or services to such
Obligor by the Originator under a Contract generated by the Originator in the
ordinary course of its business (except that the stated repayment term is
greater than 30 days but not more than 90 days) for which all actions required
to be performed by the Originator have been performed, and includes the right to
payment of any sales tax, interest or finance charges and other obligations of
such Obligor with respect thereto, which Receivable has been acquired or
purported to be acquired by the Seller by purchase or by capital contribution
pursuant to the Purchase Agreement; provided that “Extended Term Receivable”
shall not include any Excluded Receivables.

 

“Facility Termination Date” means the earliest of (a) June 26, 2020,25, 2021,
(b) the date determined pursuant to Section 2.02, (c) the date the Purchase
Limit is reduced to zero pursuant to Section 1.01(b) or (d) the date upon which
the Credit Agreement is terminated in connection with an Event of Default
thereunder.

 

“FATCA” means Sections 1471 through 1474 of the Code as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreement entered into
pursuant to Section 1471(b)(1) of the Code and any fiscal or regulatory
legislation, rules or practices adopted pursuant to any intergovernmental
agreement, treaty or convention among governmental authorities and implementing
such Sections of the Code.

 

“Federal Assignment of Claims Act” means the Assignment of Claims Act of 1940,
31 U.S.C. § 3727 and 41 U.S.C. § 15, as amended from time to time.

 

“Federal Bankruptcy Code” means title 11 of the United States Code, 11 U.S.C. §
§ 101 et seq.

 

“Federal Funds Rate” means, with respect to any day, the rate set forth in
H.15(519) for that day opposite the caption “Federal Funds (Effective).” If on
any date of determination, such rate is not published in H.15(519), such rate
will be the rate set forth in Composite 3:30 P.M. Quotations for U.S. Government
Securities for that day under the caption “Federal Funds/Effective Rate.” If on
any date of determination, the appropriate rate is not published in either
H.15(519) or Composite 3:30 P.M. Quotations for U.S. Government Securities, such
rate will be the arithmetic mean of the rates for the last transaction in
overnight federal funds arranged by three leading brokers of federal funds
transactions in New York City prior to 9:00 a.m., New York City time, on that
day.

 

Signature Page - Receivables Purchase Agreement I- 21

 



 

 

 

“Fee Agreement” means the Scotia Capital Fee Agreement, the PNC Fee Agreement,
the MUFG Fee Agreement, the STTruist Fee Agreement or the TD Fee Agreement.

 

“Fitch” means Fitch, Inc.

 

“Fixed Charge Coverage Ratio” has the meaning specified in the Credit Agreement.

 

“Fixed Period” means with respect to any Receivable Interest in the Pool
Receivables:

 

(a)          initially the period commencing on the date of purchase of such
Receivable Interest and ending (i) on the last day of the same calendar month as
such date of purchase, or (ii) other than with respect to any Receivable
Interest in the Pool Receivables held by STTruist, PNC or TD (in their
respective capacities as a Bank), such other number of days as the Seller shall
select and the related Purchaser Agent shall approve pursuant to Section 1.02,
up to 31 days from such date; and

 

(b)         thereafter (i) a period of one month commencing on the last day of
the immediately preceding Fixed Period for such Receivable Interest (which
period shall correspond to a calendar month in the case of any Receivable
Interest in the Pool Receivables held by STTruist, PNC or TD (in their
respective capacities as a Bank)) or (ii) other than with respect to any
Receivable Interest in the Pool Receivables held by STTruist, PNC or TD (in
their respective capacities as a Bank), such other period commencing on the last
day of the immediately preceding Fixed Period for such Receivable Interest and
ending such number of days (not to exceed 31 days) as the Seller shall select
and the related Purchaser Agent shall approve on notice by the Seller received
by the related Purchaser Agent (including notice by telephone, confirmed in
writing) not later than 11:00 A.M. (New York City time) on such last day;

provided that

 

(i)                   the Fixed Period with respect to Pooled Commercial Paper
shall be the immediately preceding calendar month;

 

(ii)                 any Fixed Period in respect of which Yield is computed by
reference to the Assignee Rate shall be (x) other than with respect to any
Receivable Interest in the Pool Receivables held by STTruist, PNC or TD (in
their respective capacities as a Bank), a period from one to and including 29
days, or a period of one month, as the Seller may select as provided above, and
(y) with respect to any Receivable Interest in the Pool Receivables held by
STTruist, PNC or TD (in their respective capacities as a Bank), a period of one
month which shall correspond to a calendar month;

 

(iii)               any Fixed Period (other than of one day) that would
otherwise end on a day that is not a Business Day shall be extended to the next
succeeding Business Day (provided, however, that if Yield in respect of such
Fixed Period is calculated by reference to the Eurodollar Rate (other than with
respect to any Receivable Interest in the Pool Receivables held by STTruist, PNC
or TD (in their respective capacities as a Bank)), and

 

Signature Page - Receivables Purchase Agreement I- 22

 



 

 

 

 

“Percentage” of any Bank means, at any time, a fraction (expressed as a
percentage rounded to eight decimal places), the numerator of which is the
amount of such Bank’s Bank Commitment at such time and the denominator of which
is the aggregate amount of all of the Banks’ Bank Commitments at such time, or
if no Bank Commitments are outstanding at such time, such Bank’s Percentage in
effect immediately prior to there being no Bank Commitments outstanding.

 

“Periodic Report” means the Monthly Report, the Weekly Report or the Daily
Report.

 

“Person” means an individual, partnership, corporation (including a business
trust), joint stock company, limited liability company, unincorporated
association, trust, joint venture or other entity, or a government or any
political subdivision or agency thereof.

 

“PNC” has the meaning as set forth in the preamble to this Agreement and its
successors and assigns.

 

“PNC Fee Agreement” means the separate fee agreement, dated on or about the date
hereof, pertaining to fees among the Seller and PNC as PNC Purchaser Agent, as
the same may be amended or restated from time to time.

 

“PNC Purchaser Agent” means PNC and its successors and assigns.

 

“Pool Balance Dilution Ratio” means the three month rolling average of the
percentage equivalent of a fraction, computed as of the last day of each
calendar month, obtained by dividing (a) the aggregate Dilutions occurring
during such month by (b) the aggregate Outstanding Balance of Pool Receivables
as of the last day of such month.

 

“Pool Receivable” means a Receivable in the Receivables Pool.

 

“Pooled Commercial Paper” means all short-term Commercial Paper issued by a
Purchaser from time to time, subject to any pooling arrangement by such
Purchaser, but excluding short-term Commercial Paper issued by such Purchaser
both for a tenor and in an amount specifically requested by any Person in
connection with any receivables purchase facility effected by such Purchaser.

 

“Purchase Agreement” means the Third Amended and Restated Purchase and
Contribution Agreement, dated as of the date of the Agreement, between the
Originator, as seller, United Rentals, as collection agent, and United Rental
Receivables LLC II, as buyer, as the same may be amended, modified or restated
from time to time.

 

“Purchase Limit” means $975,000,000,800,000,000 as such amount may be reduced
pursuant to Section 1.01(b). References to the unused portion of the Purchase
Limit shall mean, at any time, the Purchase Limit, as then reduced pursuant to
Section 1.01(b), minus the then outstanding Capital of Receivable Interests
under the Agreement.

 

Signature Page - Receivables Purchase Agreement

 



I- 28

 

 



“Purchase Request” means a request, substantially in the form of Annex I hereto,
delivered by the Seller pursuant to Section 1.02 of the Agreement.

 

“Purchaser” means (i) Liberty Street Funding LLC and any successor or assign of
such Purchaser that is a receivables investment company that in the ordinary
course of its business issues commercial paper or other securities to fund its
acquisition and maintenance of receivables, (ii) Gotham Funding Corporation and
any successor or assign of such Purchaser that is a receivables investment
company that in the ordinary course of its business issues commercial paper or
other securities to fund its acquisition and maintenance of receivables, and
(iii) any other Person that becomes a Purchaser hereunder that is a receivables
investment company that in the ordinary course of its business issues commercial
paper or other securities to fund its acquisition and maintenance of
receivables.

 

“Purchaser Agent” means (i) Scotia Capital and its permitted successors and
assigns as Liberty Purchaser Agent, (ii) PNC and its permitted successors and
assigns as PNC Purchaser Agent, (iii) MUFG and its permitted successors and
assigns as Gotham Purchaser Agent, (iv) STTruist and its permitted successors
and assigns as STTruist Purchaser Agent and (v) TD and its permitted successors
and assigns as TD Purchaser Agent.

 

“Purchaser Agent’s Account” means (i) with respect to Scotia Capital, the
special account (account number 1016733, ABA No. 026-002532, FFC: BNS HOUSTON –
NOSCUS4H (Liberty Street Funding LLC – acct 1016733)) of Scotia Capital
maintained at the office of Scotia Capital; (ii) with respect to PNC, the
special account (account number 1002422076, ABA No. 043-000-096) of PNC
maintained at the office of PNC; (iii) with respect to MUFG, the special account
(account number 310-035-147, ABA No. 026-009-632) of MUFG maintained at the
office of MUFG; (iv) with respect to STTruist, the special account (account
number 1000022220783, ABA No. 061000104, Ref: United Rentals) of STTruist
maintained at the office of STTruist; and (v) with respect to TD, the special
account (account number 1020-7414669, ABA No. 026009593) of TD maintained at the
office of TD.

 

“Rating Agency” means Standard & Poor’s, Moody’s or Fitch, or any successor
thereto.

 

“Receivable” means the U.S. dollar denominated indebtedness of any Obligor
resulting from the provision or sale of goods or services (including, without
limitation, the lease or rental of goods) to such Obligor by the Originator
under a Contract generated by the Originator in the ordinary course of its
business for which all actions required to be performed by the Originator have
been performed (except in the case of ENB Receivables, for which the Originator
will not have presented an invoice to the related Obligor), and includes the
right to payment of any sales tax, interest or finance charges and other
obligations of such Obligor with respect thereto, which Receivable has been
acquired or purported to be acquired by the Seller by purchase or by capital
contribution pursuant to the Purchase Agreement; provided that “Receivable”
shall not include any Excluded Receivables. For the avoidance of doubt,
Receivables shall include ENB Receivables.

 

Signature Page - Receivables Purchase Agreement

 



I- 29

 

 

become a party to the Agreement as a Related Bank for Gotham and the Gotham
Purchaser Agent pursuant to Section 7.03; (c) with respect to the PNC Purchaser
Agent, PNC and each Eligible Assignee that shall become a party to the Agreement
as a Related Bank for the PNC Purchaser Agent pursuant to Section 7.03; (d) with
respect to the STTruist Purchaser Agent, STTruist and each Eligible Assignee
that shall become a party to the Agreement as a Related Bank for the STTruist
Purchaser Agent pursuant to Section 7.03; (e) with respect to the TD Purchaser
Agent, TD and each Eligible Assignee that shall become a party to the Agreement
as a Related Bank for the TD Purchaser Agent pursuant to Section 7.03; and (f)
with respect to any other Purchaser or any Purchaser Agent, each Bank that is an
Eligible Assignee identified in the Assignment and Acceptance pursuant to which
such Purchaser and/or Purchaser Agent became a party to this Agreement and each
Eligible Assignee that shall become a party to the Agreement as a Related Bank
with respect to any such Person pursuant to Section 7.03.

 

“Related Security” means with respect to any Receivable all of the Seller’s
interest in:

 

(a)               any goods (including returned goods) relating to any sale
giving rise to such Receivable;

 

(b)               all security interests or liens and property subject thereto
from time to time purporting to secure payment of such Receivable, whether
pursuant to the Contract related to such Receivable or otherwise, together with
all financing statements authorized or signed by an Obligor describing any
collateral securing such Receivable;

 

(c)               all guaranties, insurance and other agreements or arrangements
of whatever character from time to time supporting or securing payment of such
Receivable whether pursuant to the Contract related to such Receivable or
otherwise; and

 

(d)               the Contract and all other books, records and other
information (including, without limitation, computer programs, tapes, discs,
punch cards, data processing software and related property and rights) relating
to such Receivable and the related Obligor.

 

“Repurchase Date” has the meaning set forth in Section 1.12.

 

“Required Purchaser Agents” means at any time Purchaser Agents whose Related
Banks and Purchasers hold in the aggregate Receivable Interests representing
more than 66 2/3%, or, in the event no Receivable Interests are outstanding,
whose Related Banks have aggregate Bank Commitments representing more than 66
2/3% of the Bank Commitments; provided, that, (i) solely for purposes of this
definition, the Receivable Interests and Bank Commitment for the Related Bank
and Purchasers of any Purchaser Agent whose Related Bank is a Defaulting Bank
shall be zero for so long as such Bank remains a Defaulting Bank and (ii) solely
for purposes of determining the Required Purchaser Agents for the waiver of the
occurrence of a Liquidation Day under Section 1.04(b), the Receivable Interests
held by any Bank that is a Delaying Bank at such time shall be zero until such
time that Collections are applied in full under item “first” contained in the
proviso at the end of Section 1.04(c)(x)(iii).

 

Signature Page - Receivables Purchase Agreement

 



I- 31

 

 

for the four full fiscal quarters, treated as one period, for which financial
information in respect thereof is available immediately preceding such date, in
each case calculated with the pro forma adjustments as are appropriate and
consistent with the pro forma adjustment provisions set forth in the Credit
Agreement.

 

“Settlement Day” for any Receivable Interest means (i) in the case of Yield, all
fees and payments due pursuant to each of the Fee Agreements, and the accrued
Collection Agent Fee for such Receivable Interest, the fifth Business Day of
each calendar month, or, on and after the Termination Date for such Receivable
Interest, the last day of the related Settlement Period, and (ii) in each other
case, the last day of the related Settlement Period, or, for Pooled Commercial
Paper, means the 30th day from the last day of immediately preceding Settlement
Period, provided that, if such day is not a Business Day, the next following day
that is a Business Day.

 

“Settlement Period” for any Receivable Interest means (i) each period commencing
on the first day and ending on the last day of each Fixed Period for such
Receivable Interest and (ii) on and after the Termination Date for such
Receivable Interest, such period (including, without limitation, a period of one
day) as shall be selected from time to time by the related Purchaser Agent or,
in the absence of any such selection, each period of 30 days from the last day
of the immediately preceding Settlement Period.

 

“Special Indemnified Amounts” has the meaning specified in Section 4.07.

 

“Special Indemnified Party” has the meaning specified in Section 4.07.

 

“ST” has the meaning as set forth in the preamble to this Agreement and its
successors and assigns.

 

“ST Fee Agreement” means the separate fee agreement, effective as of September
18, 2014, pertaining to fees among the Seller and ST as ST Purchaser Agent, as
the same may be amended or restated from time to time.

 

“ST Purchaser Agent” means ST and its successors and assigns.

 

“Standard & Poor’s” means Standard & Poor’s Financial Services LLC, a division
of McGraw Hill Financial, Inc.

 

“Subsidiary” of a specified Person means any corporation of which securities
having ordinary voting power to elect a majority of the board of directors or
other persons performing similar functions are at the time directly or
indirectly owned by such specified Person.

 

“Tangible Net Worth” means at any time the excess of (a) the Outstanding Balance
of all Receivables plus cash and cash equivalents of the Seller, minus (b) the
sum of (i) the Outstanding Balance of such Receivables that are or have become
Defaulted ReceivablesTNW Ineligibles, plus (ii) Capital, Yield Reserve, Loss
Reserve, Collection Agent Fee Reserve and Dilution Reserve.

 

“Taxes” has the meaning specified in Section 7.04(d).

 


Signature Page - Receivables Purchase Agreement

 



I- 33

 

 

“TD” has the meaning as set forth in the preamble to this Agreement and its
successors and assigns.

 

“TD Fee Agreement” means the separate fee agreement, effective as of August 29,
2017, pertaining to fees among the Seller and TD as TD Purchaser Agent, as the
same may be amended or restated from time to time.

 

“TD Purchaser Agent” means TD and its successors and assigns.

 

“Termination Date” for any Receivable Interest in the Pool Receivables means (a)
in the case of a Receivable Interest in the Pool Receivables owned by a
Purchaser, the earlier of (i) the Business Day that the Seller or the related
Purchaser Agent so designates by notice to the other at least two Business Days
in advance for such Receivable Interest in the Pool Receivables and (ii) the
Facility Termination Date and (b) in the case of a Receivable Interest in the
Pool Receivables owned by a Bank, the earlier of (i) the Business Day that the
Seller so designates by notice to the related Purchaser Agent at least one
Business Day in advance for such Receivable Interest in the Pool Receivables and
(ii) the Commitment Termination Date.

 

“Threshold Basis” has the meaning specified in Section 1.04(a).

 

“TNW Ineligible” means a Receivable:

 

(a)          as to which any payment or part thereof remains unpaid for 151 or
more days after the Invoice Date for such payment (or, in the case of Extended
Term Receivables, as to which any payment or part thereof remains unpaid for 211
or more days after the Invoice Date for such payment);

 

(b)___   as to which the Obligor thereof or any other Person obligated thereon
has taken any action, or suffered any event to occur, of the type described in
paragraph (g) of Exhibit V; or

 

(c)___        that, consistent with the Credit and Collection Policy, would be
written off as uncollectible.

 

“Transaction Document” means any of the Agreement, each Fee Agreement, the
Performance Undertaking Agreement, the Purchase Agreement and all other
agreements and documents delivered and/or related hereto or thereto.

 

“Truist” has the meaning as set forth in the preamble to this Agreement and its
successors and assigns.

 

“Truist Fee Agreement” means the separate fee agreement, effective as of
September 18, 2014, pertaining to fees among the Seller and Truist as Truist
Purchaser Agent, as the same may be amended or restated from time to time.

 

“Truist Purchaser Agent” means Truist and its successors and assigns.

 

Signature Page - Receivables Purchase Agreement

 



I- 34

 

 

(e)                  The consolidated balance sheets of United Rentals and its
Subsidiaries as at the end of its most recent fiscal year, and the related
consolidated statements of income and retained earnings of United Rentals and
its Subsidiaries for such fiscal year, copies of which have been furnished to
the Administrative Agent and each Purchaser Agent, fairly present in all
material respects the consolidated financial condition of United Rentals and its
Subsidiaries as at such date and the consolidated results of the operations of
United Rentals and its Subsidiaries for the period ended on such date, all in
accordance with generally accepted accounting principles consistently applied,
and since the end of its most recent fiscal year there has been no material
adverse change in the business, operations, property or financial condition of
United Rentals or its Subsidiaries, except as may have previously been disclosed
to the Administrative Agent and each Purchaser Agent. Notwithstanding the
foregoing, in the event the due date for delivery of such financials is waived
or extended with respect to the Revolving Loans (as defined in the Credit
Agreement) pursuant to the Credit Agreement and at such time each of Scotia
Capital, PNC, MUFG, STTruist and TD are Revolving Credit Lenders (as defined
therein) thereunder, such waiver or extension will be deemed to have been made
with respect to the delivery of such financials under this Agreement; provided,
that written notice of the request for such waiver or extension is delivered by
the Collection Agent to the Administrative Agent (for distribution to the
Purchaser Agents) promptly after such request being sent to the Revolving Credit
Lenders under the Credit Agreement. Since the formation of the Seller, there has
been no material adverse change in the business, operations, property or
financial or other condition of the Seller.

 

(f)                   There is no pending or, to the Seller’s knowledge,
threatened action or proceeding affecting United Rentals or any of its
Subsidiaries before any court, governmental agency or arbitrator that would
reasonably be expected to materially adversely affect the financial condition or
operations of United Rentals or any of its Subsidiaries or the ability of the
Seller or United Rentals to perform their respective obligations under the
Transaction Documents, or which purports to affect the legality, validity or
enforceability of the Transaction Documents. To the Seller’s knowledge, neither
United Rentals nor any Subsidiary is in default with respect to any order of any
court, arbitration or governmental body except for defaults that are not
material to the business or operations of United Rentals and its Subsidiaries,
taken as a whole.

 

(g)                  No proceeds of any purchase or reinvestment will be used to
acquire any equity security of a class that is registered pursuant to Section 12
of the Securities Exchange Act of 1934.

 

(h)                  The Seller is the legal and beneficial owner of the Pool
Receivables and Related Security free and clear of any Adverse Claim (other than
any Adverse Claim arising under or permitted by any Transaction Document). Upon
each purchase of or reinvestment in a Receivable Interest, the Investors or the
Banks, as the case may be, shall acquire a valid and perfected undivided
percentage ownership interest or first priority security interest to the extent
of the pertinent Receivable Interest in each Pool Receivable then existing or
thereafter arising and in the Related Security and Collections with respect
thereto; provided that the right of any assignee of a Receivable the obligor of
which is a Government Obligor to enforce such Receivable directly against such
obligor may be restricted by the Federal Assignment of Claims Act or any similar
applicable law to the extent the Originator thereof or the Seller shall not have
complied with the Account Agreement, unless the Administrative Agent shall have
received notice of such addition or termination of a Collection Account Bank,
notice of the termination of the Collection Account Agreement with any
terminated Collection Account Bank, executed copies of a Collection Account
Agreement with each newly added Collection Account Bank and an updated Annex F
to the Agreement reflecting any such addition or termination. The Seller will
not permit any provision of any Collection Account Agreement to be changed,
amended, modified or waived without the prior written consent of the
Administrative Agent.

 



III- 2

 

 

(i)                 Deposits to Controlled Account. The Seller will deposit, or
cause to be deposited, all Collections of Pool Receivables into the Collection
Accounts, and will cause all such Collections deposited to the Collection
Accounts to be transferred to the Controlled Account within one Business Day of
receipt except to the extent otherwise permitted by the provisions of Section
1.04(a) hereof. The Seller will not deposit or otherwise credit, or cause or
issue any instructions to be so deposited or credited, to the Controlled Account
cash or cash proceeds other than Collections of Pool Receivables and the
proceeds of Excluded Receivables. The Seller will not deposit or otherwise
credit, or cause or issue any instructions to be so deposited or credited, to
the Collection Accounts cash or cash proceeds other than Collections of Pool
Receivables, the proceeds of Excluded Receivables, and to the limited extent
permitted herein, Identifiable Combined Assets. The Seller will use its
commercially reasonable efforts to not cause any proceeds of Excluded
Receivables to be transferred or deposited into the Controlled Account and, in
the event any such proceeds of Excluded Receivables are so transferred or
deposited into the Controlled Account, the Seller will transfer, or cause to be
transferred (and the Collection Agent agrees to transfer), such proceeds to the
Originator within one Business Day of the day on which the Seller becomes aware
that such proceeds are transferred or deposited into the Controlled Account (but
in no event more than two Business Days after the date on which such proceeds
are transferred or deposited into the Controlled Account).

 

(j)                 Marking of Records. At its expense, the Seller will mark its
master data processing records evidencing Pool Receivables and related Contracts
with a legend evidencing that Receivable Interests related to such Pool
Receivables and related Contracts have been sold in accordance with the
Agreement.

 

(k)               Reporting Requirements. The Seller will provide to the
Administrative Agent (in multiple copies, if requested by the Administrative
Agent) the following:

 

(i)       as soon as available and in any event within 60 days after the end of
the first three quarters of each fiscal year of United Rentals, balance sheets
of United Rentals, its Subsidiaries and the Seller as of the end of such quarter
and statements of income and retained earnings of United Rentals, its
Subsidiaries and the Seller for the period commencing at the end of the previous
fiscal year and ending with the end of such quarter, certified by the chief
financial officer of United Rentals; notwithstanding the foregoing, in the event
the due date for delivery of such financials is waived or extended with respect
to the Revolving Loans (as defined in the Credit Agreement) pursuant to the
Credit Agreement and at such time each of Scotia Capital, PNC, MUFG, STTruist
and TD are Revolving Credit Lenders (as defined therein) thereunder, such waiver
or extension will be deemed to have been made with respect to the delivery of
such financials under this Agreement; provided that written notice of the
request for such waiver or extension is delivered by the Collection Agent to the
Administrative Agent (for distribution to the Purchaser Agents) promptly after
such request being sent to the Revolving Credit Lenders under the Credit
Agreement;

 



IV- 3

 

 

(ii)               as soon as available and in any event within 90 days after
the end of each fiscal year of United Rentals, a copy of the annual report for
such year for United Rentals and its Subsidiaries, containing financial
statements for such year audited by Ernst & Young or other independent public
accountants of recognized national standing; notwithstanding the foregoing, in
the event the due date for delivery of such financials is waived or extended
with respect to the Revolving Loans (as defined in the Credit Agreement)
pursuant to the Credit Agreement and at such time each of Scotia Capital, PNC,
MUFG, STTruist and TD are Revolving Credit Lenders (as defined therein)
thereunder, such waiver or extension will be deemed to have been made with
respect to the delivery of such financials under this Agreement; provided that
written notice of the request for such waiver or extension is delivered by the
Collection Agent to the Administrative Agent (for distribution to the Purchaser
Agents) promptly after such request being sent to the Revolving Credit Lenders
under the Credit Agreement;

 

(iii)            promptly after the occurrence of each Event of Termination or
Incipient Event of Termination, a statement of the chief financial officer of
the Seller setting forth details of such Event of Termination or Incipient Event
of Termination and the action that the Seller has taken and proposes to take
with respect thereto;

 

(iv)             promptly after the sending or filing thereof, copies of all
reports that United Rentals sends to any of its securityholders, and copies of
all reports and registration statements that United Rentals or any Subsidiary
files with the SEC or any national securities exchange;

 

(v)               promptly after the filing or receiving thereof, copies of all
reports and notices that the Seller or any Affiliate files under ERISA with the
Internal Revenue Service or the Pension Benefit Guaranty Corporation or the U.S.
Department of Labor or that the Seller or any Affiliate receives from any of the
foregoing or from any multiemployer plan (within the meaning of Section
4001(a)(3) of ERISA) to which the Seller or any Affiliate is or was, within the
preceding five years, a contributing employer, in each case in respect of the
assessment of withdrawal liability or an event or condition that could, in the
aggregate, reasonably be expected to have a Material Adverse Effect;

 

(vi)             promptly and in any event within 30 days after any change in
the name of the Originator or the Seller, a notice setting forth the new name
and the effective date thereof and UCC-3 amendments to all then existing UCC-1
financing statements filed in connection with the Transaction Documents;

 



IV- 4

 

 

(f)                   Any purchase or any reinvestment pursuant to the Agreement
shall for any reason (other than pursuant to the terms hereof) cease to create,
or any Receivable Interest shall for any reason cease to be, a valid and
perfected undivided percentage ownership or first priority security interest to
the extent of the pertinent Receivable Interest in each applicable Pool
Receivable and the Related Security and Collections with respect thereto free
and clear of any Adverse Claim (other than any Adverse Claim arising under or
permitted by any Transaction Document); or the security interest created
pursuant to Section 1.09 shall for any reason cease to be a valid first priority
perfected security interest in the collateral security referred to in that
section free and clear of any Adverse Claim (other than any Adverse Claim
arising under or permitted by any Transaction Document), and such default is
incapable of remedy or, if capable of remedy, (x) the value of such percentage
ownership or security interest shall not exceed $5,000,000 and (y) such default
is not corrected or cured within 10 Business Days of any Responsible Officer of
the Seller becoming aware of such default or written notice thereof being given
to the Seller by the Administrative Agent or any Purchaser Agent; or

 

(g)                 The Seller shall generally not pay its debts as such debts
become due, or shall admit in writing its inability to pay its debts generally,
or shall make a general assignment for the benefit of creditors or file a notice
of intention to make a proposal to some or all of its creditors; or any
proceeding shall be instituted by or against the Seller seeking liquidation,
winding up, reorganization, arrangement, adjustment, protection, relief, or
composition of it or its debts under any law relating to bankruptcy, insolvency
or reorganization or relief of debtors, or seeking the entry of an order for
relief or the appointment of a receiver, trustee, custodian or other similar
official for it or for any substantial part of its property and, in the case of
any such proceeding instituted against it (but not instituted by it), either
such proceeding shall remain undismissed or unstayed for a period of 60 days, or
any of the actions sought in such proceeding (including, without limitation, the
entry of an order for relief against, or the appointment of a receiver, trustee,
custodian or other similar official for, it or for any substantial part of its
property) shall occur; or the Seller shall take any limited liability company
action to authorize any of the actions set forth above in this paragraph (g); or

 

(h)                 As of the last day of any calendar month, either:

 

(i)                 for any calendar month ending after June 30, 2020, the
Default Ratio shall exceed (x) if such month is January, February, March, April
or May, 10.25% or (y) if such month is any other month, 9.50%; or

 

(i)                 (ii) (A) for any calendar month ending on or prior to June
30, 2020, the three-month rolling average of the Default Ratio shall exceed
15.00% or (B) for any calendar month ending after June 30, 2020, the threemonth
rolling average of the Default Ratio shall exceed (x) if such month is January,
February, March, April or May, 10.00% or (y) if such month is any other month,
9.252.75%; or

 

(ii)                (iii) (A) for any calendar month ending on or prior to June
30, 2020, the three-month rolling average of the Delinquency Ratio shall exceed
10.00% or

 



V- 2

 

 

(B) for any calendar month ending after June 30, 2020, the Delinquency Ratio
shall exceed 4.25% or the threemonth rolling average of the Delinquency Ratio
shall exceed 4.0014.50%; or

 

(iii)              (iv) (A) for any calendar month ending on or prior to June
30, 2020, the Pool Balance Dilution Ratio shall exceed 3.00% or (B) for any
calendar month ending after June 30, 2020, the Dilution Ratio shall exceed 3.25%
or the Pool Balance Dilution Ratio shall exceed 3.001.75%; or

 

(iv)             (v) (A) for any calendar month ending on or prior to June 30,
2020, at any time, the three-month rolling average Days Sales Outstanding shall
exceed 100 days or (B) for any calendar month ending after June 30, 2020, at any
time, the Days Sales Outstanding shall exceed (x) during December, January or
February, 68.5 days, or (y) during any other month, 66.570 days; or

 

(i)                 The sum of the Receivable Interests shall be greater than
100% for a period of two Business Days; or

 

(j)                 There shall have occurred any material adverse change in the
business, operations, property or financial condition of the Seller or the
Parent and its Subsidiaries, taken as a whole, since the last publicly filed
financial statements; or there shall have occurred any event that would
reasonably be expected to materially adversely affect (as determined by the
Banks in their sole and absolute discretion) the collectability of the
Receivables Pool or the ability of the Seller or the Collection Agent to collect
Pool Receivables or otherwise perform its obligations under the Agreement; or

 

(k)               An “Event of Termination” or “Facility Termination Date” shall
occur under the Purchase Agreement or any other Transaction Document shall cease
to be in full force and effect; or

 

(l)                 All of the outstanding membership interests of the Seller
shall cease to be owned, directly or indirectly, by United Rentals; or

 

(m)             The Outstanding Balance of all Receivables (based on the most
recent Weekly Report) shall for any two consecutive Business Days be less than
105% of the aggregate outstanding Capital (based on the most recent Weekly
Report), Yield Reserve, Loss Reserve, Collection Agent Fee Reserve and Dilution
Reserve (each as shown in the most recent Monthly Report) and the Seller shall
not have cured such event within two Business Days after the date of delivery of
the Weekly Report to the Administrative Agent and the Purchaser Agents or the
date such Weekly Report should have been delivered; or

 

(n)               Either (A) a governmental authority with proper authority
asserts that (i) the Seller is (or may be deemed) a “covered fund” under the
Volcker Rule, and (ii) the terms of this Agreement result in the acquisition by
the Administrative Agent or any of the Investors of an ownership interest (as
defined in the Volcker Rule) in the Seller or (B) the Administrative Agent

 



V- 3

 